                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

LAUREN DAVIS,                                      )
                                                   )
                         Plaintiff,                )
                                                   )
          v.                                       )    C.A. No. 19-1686-MN-JLH
                                                   )
D.R. HORTON INC.,                                  )
                                                   )
                         Defendant.                )
                                                   )

                              REPORT AND RECOMMENDATION

          As announced at the hearing on March 12, 2020, I recommend DENYING D.R. Horton’s

Motion to Dismiss for Failure to State a Claim (D.I. 8) and its Motion to Strike Portions of

Plaintiff’s Complaint (D.I. 11).

          My Report and Recommendation regarding the pending motions was announced from the

bench at the conclusion of the hearing as follows:

          . . . This is a case brought under the Telephone Consumer Protection Act, or TCPA,
          47 [U.S.C. §] 227. Plaintiff’s complaint alleges that defendant, D.R. Horton,
          violated the TCPA when it sent three unwanted text messages to plaintiff’s
          cellphone. Plaintiff’s complaint also contains class action allegations.

                  Pending before the Court are two motions filed by D.R. Horton. First, in
          [D.I. 8], D.R. Horton moves to dismiss the complaint under Rule 12(b)(6) for
          failure to state a claim under the TCPA. For the reasons I am about to explain, I
          recommend that D.R. Horton’s motion be denied.

                  When reviewing a motion under Federal Rule of Civil Procedure 12(b)(6),
          I must accept well-pleaded factual allegations as true and view those facts in the
          light most favorable to plaintiff. Chief Judge Stark described this standard in Gross
          v. Weinstein, Weinburg & Fox, LLC, 123 F. Supp. 3d 575 [(D. Del. 2015)], which
          I incorporate by reference. 1
1
    That case set forth the following standard:

          Evaluating a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6)
          requires the Court to accept as true all allegations of a complaint. See Schrob v.
          Catterson, 948 F.2d 1402, 1405 (3d Cir. 1991). “The issue is not whether a plaintiff
          will ultimately prevail but whether the claimant is entitled to offer evidence to
               Plaintiff’s complaint alleges that D.R. Horton violated 47
       [U.S.C. §] 227(b)(1)(A)(iii), which in relevant part makes it unlawful for any
       person within the United States to make any call using any automatic telephone
       dialing system to any telephone number assigned to a cellular telephone service.
       The parties do not dispute, and the case law confirms, that text messages are calls
       within the meaning of this section.

               The TCPA defines the phrase “automatic telephone dialing system,” or
       ATDS, as equipment with the capacity to store or produce telephone numbers to be
       called, using a random or sequential number generator, and to dial such numbers.
       [47 U.S.C. § 227(a)(1).]

              In Dominguez v. Yahoo, Inc., 894 F.3d 116 [(3d Cir. 2018)], the Third
       Circuit held that to violate this section, the equipment must have the present
       capacity to function as an ATDS.

               Plaintiff’s complaint contains screen shots of the text messages she received
       set forth at paragraphs 8 through 10. The text messages are impersonal insofar as
       they do not refer to plaintiff by name. Two text messages discuss defendant’s Sale-
       A-Bration promotion of what appear to be commissions for the sale of homes at
       DFW West. The third also appears to discuss a promotion on commissions for the
       sale of homes at DFW West. Those screen shots suggest that the sender used a six-
       digit short code, 797979, to send the messages. Plaintiff alleges that short codes
       are often used for advertising and that this type of short code is a vanity short code
       that is specifically selected by a brand. Plaintiff alleges that this particular short
       code is associated with a company called CallFire, Inc.

               According to paragraphs 16 through 19 of the complaint, CallFire’s website
       advertises that it implements various hosted telephony software and that it provides
       the most powerful and versatile SMS text messaging platform on the market.
       According to the complaint, CallFire advertises that text marketing lets you reach
       thousands instantly.

              Plaintiff alleges on information and belief that in light of the nature and
       character of the text messages she received and in light of the cited information
       from CallFire’s website, that the text messages were sent by an ATDS.

              In support of its motion to dismiss, D.R. Horton first argues that the


       support the claims.” In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1420
       (3d Cir. 1997) (internal quotation marks omitted). Thus, the Court may grant such
       a motion to dismiss only if, after “accepting all well-pleaded allegations in the
       complaint as true, and viewing them in the light most favorable to plaintiff, plaintiff
       is not entitled to relief.” Maio v. Aetna, Inc., 221 F.3d 472, 482 (3d Cir. 2000).

Gross, 123 F. Supp. at 579.


                                                 2
complaint fails to specifically allege that the system it employed used a random or
sequential number generator and also fails to allege facts supporting an inference
that the system used a random or sequential number generator or had the capacity
to do so. Plaintiff argues that she alleged sufficient facts to permit a plausible
inference that defendant used an ATDS.

        After carefully reviewing the complaint and the authorities cited by the
parties, I agree with plaintiff. While many courts considering the issue have
concluded that a bare allegation that defendants used an ATDS is not enough to
proceed past the motion to dismiss stage, courts also recognize that at this stage of
the proceedings plaintiffs are unlikely to have knowledge of the inner workings of
the system defendants use to make calls or send text messages. On a motion to
dismiss, before beginning discovery, a plaintiff will rarely, if ever, know the
specific functionality of a system used by a defendant.

       The authorities cited by plaintiff show[] that courts allow cases to proceed
when the plaintiff pleads some facts supporting an inference that the defendant may
have used an ATDS, even when plaintiff is unable to allege exactly how a particular
defendant’s system worked. For example, in Zemel v. CSC Holdings, LLC[, C.A.
No. 18-2340, 2018 WL 6242484 (D.N.J. Nov. 29, 2018),] cited in plaintiff’s brief,
the Court held that allegations containing detail about the content of the messages
and the fact that they were sent using a short code [were] sufficient to raise a
plausible inference that the defendant used an ATDS. I find that opinion
persuasive.

        Here, as in Zemel, plaintiff alleges that she received impersonal text
messages and that they were sent using a vanity short code. Plaintiff further alleges
that, upon and information and belief, defendant used an ATDS. That is enough to
proceed at this stage of the litigation.

        I also note that my conclusion is in accordance with another case cited by
plaintiff, [Metten v. Town Sports International, LLC, C.A. No. 18-4226, 2019 WL
1299939 (S.D.N.Y. Mar. 21, 2019)], as well as [Rotberg v. Jos. A. Bank Clothiers,
Inc., 345 F. Supp. 3d 466 (S.D.N.Y. 2018),] cited by plaintiff on the phone today.
The Metten court concluded that the plaintiff had alleged enough when she alleged
that she received a generic text message from a short code number, that the number
was associated with CallFire, and that CallFire utilizes technology that has the
capacity to store and dial telephone numbers en masse. Accordingly, I reject D.R.
Horton’s argument to the extent it is saying that plaintiff failed to plead enough.

        D.R. Horton also argues that plaintiff pled too much. According to D.R.
Horton, plaintiff’s allegation that it used a system provided by CallFire is fatal to
its claims. D.R. Horton points to three opinions from district courts that considered
whether the CallFire system alleged to be used by defendants in those cases, in fact,
met the definition of an ATDS. Those cases are not dispositive of the issues before
this Court.



                                         3
         Two of the cases, Ramos [v. Hopele of Fort Lauderdale, LLC, 334 F. Supp.
3d 1262 (S.D. Fla. 2018),] and Duran [v. La Boom Disco, Inc., 369 F. Supp. 3d 476
(E.D.N.Y. 2019),] are opinions ruling on motions for summary judgment. With the
benefit of discovery on the system’s functionality, those courts were adequately
informed to decide that in the context of those cases, the defendants’ use of a system
provided by CallFire did not fall within the definition of an ATDS. This case, in
contrast, is at the pleading stage. There has been no discovery. At this point the
record is not sufficiently developed to permit a factual finding that the system used
in those cases is the exact same system used in this case, nor does the record at this
stage allow me to make a factual finding that the functionality used in those cases
is the same as in this case.

        D.R. Horton also cites DeCapua [v. Metropolitan Property & Casualty
Insurance Company, C.A. No. 18-590, 2019 U.S. Dist. LEXIS 168061 (D.R.I. Sept.
30, 2019)], which also alleged that the defendant’s particular use of a system
provided by CallFire violated the TCPA. The Court in that case did dismiss
plaintiff’s complaint at the pleading stage. However, the plaintiff in that case
alleged specific facts about the functioning of the system used by the defendant,
and those facts were incapable of meeting the definition of an ATDS under the
statute and case law. In other words, the plaintiff in that case pled himself out of
court. Here, in contrast, plaintiff’s complaint does not contain facts that preclude a
determination that the system used by defendant constitutes an ATDS as it is
defined by the Third Circuit in Dominguez.

       In its final argument in support of dismissal, D.R. Horton argues that the
CallFire system it used does not, in fact, meet the definition of an ATDS.
Recognizing that courts generally do not make factual findings at the motion to
dismiss stage, D.R. Horton argues that considering facts on CallFire’s website is
appropriate here because plaintiff herself cited portions of the website in her
complaint.

        Defendant is, of course, correct that on a motion to dismiss, courts can
consider documents integral to or explicitly relied on in a complaint. For example,
courts can consider content set forth in a contract or other document explicitly relied
on and can, if the contents aren’t in dispute, take as true at the motion to dismiss
stage that the document says what it says. The reason for this rule is to prevent the
situation in which a plaintiff with a legally deficient claim based on a particular
document is able to avoid dismissal of that claim by failing to attach the relied-upon
document. But defendant stretches that principle too far here. Even putting aside
the fact that websites can be changed, defendant is asking the Court to impose a
rule that would not only require the Court to accept that the rest of the website says
what it says but also a rule that everything the website says is true. I am aware of
no such requirement under the law, and I decline to impose one here.

       [Knievel v. ESPN, 393 F.3d 1068 (9th Cir. 2005),] cited by D.R. Horton is



                                          4
inapposite because while the Court in that case considered the contents of additional
portions of a website at the motion to dismiss stage, the Court only treated as true
that they displayed what they displayed. The Court in that case did not hold that it
had to accept what was displayed was true.

        In short, just because the complaint referred to the CallFire website does not
mean that I have to accept as true all statements of the website pertaining to the
functioning of CallFire’s system. Plaintiff’s complaint cites to portions of the
CallFire website that suggest that it is plausible that defendant used an ATDS as it
is defined in the Third Circuit in Dominguez. That there are statements on other
portions of the website that would support a contrary finding does not render
plaintiff’s claim implausible either as a matter of law or in the context of the specific
website statements defendant points to here.

        If the statements on CallFire’s website are true, as D.R. Horton suggests, it
may well be right that CallFire’s texting system does not qualify under the Third
Circuit’s definition of an ATDS. But at this stage it is premature to make any
factual findings about the operation of CallFire’s system.

          D.R. Horton also pointed out on the phone today that because the text
messages appear to be directed to real estate professionals in the Dallas-Fort Worth
area, it is unlikely that plaintiff received the messages as a result of a random or
sequential number generator. Even if I agreed with defendant that those facts make
it less likely that the defendant used an ATDS, the plausibility standard is not akin
to a probability requirement, as the Supreme Court stated in Iqbal. Moreover, as
the District Court in Zemel recognized, just because there is an alternative
explanation for a fact alleged in a complaint does not mean that the complaint fails
to plausibly state a claim.

       Considering the facts alleged by plaintiff in the light most favorable to her,
I am not persuaded that her claim that they were generated by a system that had the
present capacity to function as an auto dialer, as required by Dominguez, is
implausible. Accordingly, I recommend that the Court deny D.R. Horton’s motion
to dismiss for failure to state a claim.

        The next motion before the Court is D.R. Horton’s motion to strike several
portions of Davis’ complaint under Rule 12(f) and Rule 23(d)(1)(D). That motion
is at [D.I. 11]. For the reasons I am about to explain, I recommend that D.R.
Horton’s motion to strike be denied.

        A party can move under Rule 12(f) to strike from a pleading an insufficient
defense or any redundant, immaterial, impertinent or scandalous matter.
Additionally, for class action allegations, Rule 23(d)(1)(D) allows a court to require
the pleadings to be amended to eliminate allegations about representation of absent
persons.




                                           5
        D.R. Horton asks the Court to strike three portions of the complaint: A
citation to a Ninth Circuit case, plaintiff’s class allegations, and plaintiff’s request
for injunctive relief.

        D.R. Horton first asks the Court to strike the complaint’s citation to a Ninth
Circuit case that is in conflict with the Third Circuit on whether an ATDS must
have the present capacity to generate random or sequential numbers. Of course, the
Court does not have to accept as binding a complaint’s citation to legal authority,
especially when it is in conflict with binding circuit authority, so I am not sure what
this gets defendant even if I thought it should be stricken. But I do not recommend
striking it. D.R. Horton offers no authority supporting its argument that it is
appropriate to strike case citations, and plaintiff will, of course, be free one day to
argue to the Supreme Court that the Ninth Circuit and not the Third Circuit is right.
While plaintiff is free to continue citing the Marks case in future briefing, I do
expect that plaintiff will also disclose to the Court legal authority in the controlling
jurisdiction that is adverse to its positions.

        Second, D.R. Horton moves to strike the class allegations from the
complaint. I recommend that the Court deny that request. Procedurally, this matter
is in its infancy. Defendant hasn’t answered, discovery hasn’t started, and no
motion for class certification has been filed. District courts, including the ones
cited in plaintiff’s papers, typically deny as premature motions to strike class
allegations filed before the plaintiff moves for class certification.

        As Judge Davis from the Eastern District of Pennsylvania recognized in
P.V. v. School District of Philadelphia, [C.A. No. 11-4027, 2011 WL 5127850
(E.D. Pa. Oct. 31, 2011),] cited by plaintiff, “[c]ourts have good reason to decline
to hastily strike class action allegations early in the litigation life cycle.
Specifically, unless the parties have completed discovery and at least one party has
moved for class certification, a court very rarely has the information necessary to
conduct the ‘rigorous analysis’ inherent in the class certification decision.” [Id. at
*4.]

        In addition, the opinion in Donaca v. Metropolitan Life Insurance
Company, [No. 13-5611, R2014 WL 12597152 (C.D. Cal. 2014)], contains a page-
long string cite of opinions, many of them TCPA cases, that have declined to strike
class allegations at the motion to dismiss stage. I agree with those cases, and I
believe that the motion to strike is premature.

        While striking class allegations at this stage is very rare, it is not unheard
of, and courts have stricken class allegations in situations where the complaint itself
demonstrates that the requirements for maintaining a class action cannot be met.
D.R. Horton argues that this is one of those rare cases, contending that plaintiff’s
proposed class is impermissibly fail-safe. D.R. Horton argued on the phone today
that the class definition includes only those who received advertising and
telemarketing messages from the defendant through the use of an ATDS. And D.R.



                                           6
       Horton argues that if discovery shows that it never used an ATDS, then there is no
       one in the class.

                I am not persuaded at this stage of the proceeding that the class allegation
       should be stricken. As I understand it, the principal concern with fail-safe classes
       is ascertainability. The ascertainability inquiry requires plaintiffs to demonstrate
       that the proposed class is defined with reference to objective criteria and that there
       is a reliable and administratively feasible mechanism to determine whether putative
       class members fall in the class. Given the nature of the allegations in this case, it
       is not facially impossible that a class could be certified here, and plaintiff’s papers
       cite a number of cases in which a class was certified, notwithstanding the class
       definition’s reference to an ATDS, advertising, or telemarketing.

               If discovery of defendant’s business records reveals the identities of the
       persons to whom the text messages were sent and the contents of those messages,
       there may be a reliable and administratively feasible mechanism to determine
       whether they fall in the class. In other words, the worry expressed by the
       ascertainability inquiry -- namely, that courts would have to make individualized,
       non-objective inquiries about the merits of prospective individual class members’
       claims in order to determine class membership -- may not be present here.

               Last, D.R. Horton argues that the class allegations should be stricken
       because by seeking injunctive relief, plaintiff improperly seeks to certify a class
       under Rule 23(b)(2). In her response plaintiff confirmed that she seeks to proceed
       under Rule 23(b)(3). As defendant has provided no other argument in support of
       striking plaintiff’s request for injunctive relief, I do not see a current basis to strike
       it. D.R. Horton is free to re-raise its arguments at the class certification stage.

              In conclusion, I recommend that the Court deny in full D.R. Horton’s
       motion to strike.

       For the reasons set forth above, I recommend that the Court DENY D.R. Horton’s

Motion to Dismiss for Failure to State a Claim (D.I. 8) and DENY D.R. Horton’s Motion to

Strike Portions of Plaintiff’s Complaint (D.I. 11).

       This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B),(C),

Federal Rule of Civil Procedure 72(b)(1), and District of Delaware Local Rule 72.1. Any

objections to the Report and Recommendation shall be filed within fourteen days and limited to

ten pages. Any response shall be filed within fourteen days thereafter and limited to ten pages.

The failure of a party to object to legal conclusions may result in the loss of the right to de novo



                                                   7
review in the district court.

         The parties are directed to the Court’s “Standing Order for Objections Filed Under Fed. R.

Civ. P. 72,” dated October 9, 2013, a copy of which can be found on the Court’s website.




Dated:     March 16, 2020                      ___________________________________
                                               Jennifer L. Hall
                                               UNITED STATES MAGISTRATE JUDGE




                                                 8
